Citation Nr: 1120488	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals, status post removal, benign colon polyps.  

2.  Entitlement to service connection for residuals of head injury and post concussive headache syndrome.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an organic disorder manifested by an enlarged heart, including as secondary to service connection hypertension.

5.  Entitlement to an initial compensable evaluation for low back pain with spondylosis.

6.  Entitlement to an initial compensable evaluation for hypertension.

7.  Entitlement to an initial compensable evaluation for hemorrhoids.

8.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

9.  Entitlement to a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324 (2010) prior to February 20, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from 1981 to July 2005, a period in excess of 24 years.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims on appeal are more accurately stated as reflected in this decision.  The Veteran's claim for service connection for an organic disorder of the heart includes a claim for service connection for a cardiovascular disorder secondary to service-connected hypertension.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits).

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned in July 2010.

The claims for service connection for residuals, status post removal, benign colon polyps, bilateral hearing loss, and for an organic disability manifested by an enlarged heart, and claims for an initial compensable evaluation for hemorrhoids from January 25, 2008, and for low back pain with spondylosis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's testimony as to continuing headaches following a concussion, together with the favorable 2006 medical opinion, places the evidence at least in equipoise to warrant a grant of service connection for residuals of a head injury.

2.  The Veteran's hypertension requires continuous use of medications, but the Veteran has not manifested diastolic pressures predominantly 110 or more or systolic pressures of 200 or more.  

3.  The Veteran's hemorrhoids were manifested by an anal fissure until January 24, 2008, when he underwent surgical treatment.

4.  The Veteran's GERD is manifested by indigestion and heartburn and requires use of medications, but the Veteran denies more serious symptoms, such as general impairment of health; medical evidence establishes that the Veteran has not manifested substernal or arm pain since his service discharge.  

5.  As a result of this decision, a compensable evaluation is in effect from the date of the Veteran's service discharge throughout the pendency of this appeal, so the claim for a 10 percent evaluation under 38 C.F.R. § 3.324 is moot.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Criteria for an initial compensable, 10 percent evaluation for hypertension are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2010).

3.  Criteria for an initial 20 percent evaluation for hemorrhoids, prior to January 25, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.16, 4.114, Diagnostic Code 7336 (2010).

4.  Criteria for an initial compensable, 10 percent evaluation for GERD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7346 (2010).

5.  The criteria for a 10 percent rating for multiple non-compensable service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for residuals of a head injury, and is entitled to higher (compensable) evaluations for the service-connected disabilities addressed in this decision.   

VA's duties to the claimant

Before addressing the merits of the claim, the Board must first determine whether VA has met its duties to notify and assist claimants in substantiating a claim for VA benefits as required by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, as the Board is taking an action favorable to the Veteran as to the claim for service connection for residuals of a head injury, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  

As to the claims for increased initial evaluations, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before these claims for service connection were granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Id. at 490-91.

The Veteran requested, in his September 2007 substantive appeal, that he be granted an increase in the noncompensable evaluation assigned for hypertension to 10 percent.  The Veteran testified, at his July 2010 hearing before the Board, that he would be satisfied with a 10 percent initial evaluation for hypertension.  As the decision below grants the Veteran the full benefit sought by the Veteran in his substantive appeal, no further discussion of the duty to assist as to this claim is required.  The Board acknowledges that a 10 percent schedular evaluation for the hypertension is not the highest evaluation available under the law.  However, as the 10 percent evaluation granted in this decision is the evaluation sought by the Veteran, the Board finds that the benefit sought has been granted, and the appeal is concluded.  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Similarly, the Veteran requested, in his September 2007 substantive appeal, that he be granted compensable initial 10 percent evaluation for GERD.  The Veteran also testified, in essence, that he would be satisfied with a 10 percent initial evaluation for each of these disabilities.  As the decision below grants the Veteran the full benefit sought by the Veteran, as to the claim addressed in this decision, no further discussion of the duty to assist as to these claims is required.  

Similarly, the Veteran requested, in his September 2007 substantive appeal, that he be granted a compensable, initial, 10 percent evaluation for GERD.  The Veteran also testified, in essence, that he would be satisfied with a 10 percent initial evaluation for GERD.  As the decision below grants the Veteran the full benefit sought by the Veteran for GERD, no further discussion of the duty to assist as to this claim is required.  

The Veteran also requested a 10 percent initial evaluation for hemorrhoids in his September 2007 substantive appeal.  As the decision below grants the Veteran an evaluation in excess of the 10 percent evaluation he requested, prior to January 25, 2008, no further discussion of the duty to assist as to this claim, prior to January 25, 2008, is required.  The Board has not granted an initial compensable evaluation for hemorrhoids from January 25, 2008.  This portion of the claim remains open, and is addressed in the Remand, below.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran has been granted evaluations that exceed the benefit sought in the claim for a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324.  The evaluations in excess of 10 percent are in effect from the day following the Veteran's discharge, and encompass the entire appeal period prior to February 20, 2006.  Therefore, the claim for a 10 percent evaluation under the provisions of 38 C.F.R. § 3.324 is moot.  As the denial on this basis is a matter of law, not a matter of fact, the Board is not required to address the duty to notify or the duty to assist with regard to this claim.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims addressed below.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.    Service connection may be granted when a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and medical evidence relates the symptomatology to the Veteran's death.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).
 
In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  In each case, the Board must apply a two-step analysis, and first determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.


Claim for service connection for residuals of head injury

As noted above, the Veteran served in active service for more than 24 years.  In February 2004, he required emergency treatment for a head injury which resulted in unconsciousness.  No further specific treatment for residuals of the head injury was required.  The Veteran testified, however, that he had frequent headaches following the injury.  The service treatment records reflect that the Veteran was treated for several medical problems, including a dystonic reaction in March 2004, after he sustained the head injury.  The Veteran's other medical problems included disorders which caused pain, and narcotic pain medications, including Vicodin, were prescribed at times.

On VA examination conducted in January 2006, the Veteran reported that he had headaches at least twice monthly which were associated with photophobia and phonophobia.  The Veteran also reported that he thought he had some mild memory impairment.  The examiner concluded that the Veteran manifested residuals of the head injury sustained in service.  Private treatment records dated from 2005 through 2009 reflect that the Veteran complained of severe headaches at times.  However, no specific diagnosis other than a sinus disorder was assigned.  Some of the disorders and sinusitis were so severe that narcotic medications, including Vicodin, were prescribed.

At his July 2010 hearing, the Veteran testified that he had more frequent and more severe headaches after his head injury than he had prior to his head injury.  He testified that he sometimes used the Vicodin and other narcotics he was prescribed to treat these headaches.  

The VA examiner has provided an opinion favorable to the Veteran.  The Veteran is competent to state that he has headaches.  The Veteran's testimony that he has more frequent and more severe headaches following the head injury than he had prior to the head injury is credible.  The evidence warrants a grant of service connection for residuals of a head injury.  


Claims for increased initial evaluations

The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.
Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  In this instance, consideration must also be given to a longitudinal picture to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted, since initial evaluations are at issue and the appeals have been pending for more than five years.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Claim for compensable evaluation for hypertension

The Veteran is seeking an initial compensable rating for his service- connected hypertension, which is evaluated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  DC 7101 (2010).

Service treatment records disclose that the Veteran has been taking medication to control hypertension for many years.  The service treatment records generally disclose that the Veteran's diastolic blood pressures were not allowed to rise above predominantly 100 or less before he was placed on medications to reduce his blood pressure.  

No diastolic blood pressure of 110 or more and no systolic pressure of 200 or more appears in the service treatment records or in the post-service medical records.  VA and private clinical records following the Veteran's service discharge disclose that, when his blood pressure neared 100, his medications were re-evaluated, but his diastolic blood pressure remained primarily below 100 and no readings above 160 for systolic blood pressure were noted.  

At his hearing before the Board in July 2010, the Veteran testified that his blood pressure remained predominantly below 110, and the Veteran acknowledged that he was seeking a 10 percent evaluation for hypertension because he was aware that he did not meet the criteria for a 20 percent evaluation. 

The evidence establishes that the Veteran's blood pressure has remained below diastolic pressure of predominantly 110 or systolic pressure of 200.  Thus, the evidence establishes that an evaluation in excess of 10 percent for hypertension is not warranted on a schedular basis.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 10 percent on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the Veteran's disability picture due to hypertension is entirely encompassed within the criteria specified in the rating schedule.  The disability due to hypertension is not so unusual or exceptional in nature as to render inadequate the 10 percent evaluation assigned under the rating schedule.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

As the Veteran has stated that he seeks a 10 percent initial evaluation for hypertension, the Veteran is being granted the full benefit sought.  A compensable, 10 percent initial evaluation for hypertension, but no higher evaluation, is granted.  

Claim for compensable evaluation for hemorrhoids

The Veteran's disability due to hemorrhoids is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Hemorrhoids that are mild or moderate warrant a 0 percent rating.  Hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  Hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, warrant a 20 percent rating.

In this case, the post-service clinical evidence establishes that the Veteran sought evaluation for anal bleeding on several occasions in service and post-service.  The provider who evaluated him for bleeding post-service suspected that there were fissures in the hemorrhoids.  Internal examination disclosed fissures.  On January 24, 2008, the Veteran underwent sphincterotomy.  At his July 2010 hearing before the Board, the Veteran testified that he required surgical treatment of his hemorrhoids because the physician found fissures which were believed to be the source of intermittent but chronic bleeding.  

Because the evidence establishes that the Veteran had hemorrhoidal fissures, he meets the criteria for a 20 percent evaluation.  The criteria for a schedular 20 percent evaluation specify that a 20 percent evaluation is warranted whether there are fissures.  The criteria do not require that that fissures result in continuous bleeding or anemia.  As the presence of fissures in the service-connected hemorrhoids was confirmed, the presence of the fissures warrants a 20 percent evaluation, until the day following the surgery to correct those fissures.  Thus, a 20 percent initial evaluation for hemorrhoids is warranted through January 24, 2008.  The Veteran has not been afforded VA examination since January 24, 2008.  Therefore, the evaluation to be assigned from January 25, 2008, is addressed in the Remand below.  

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 20 percent for hemorrhoids on an extraschedular basis.  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Comparison between the level of severity and symptomatology of the service-connected disability with the regulatory criteria for evaluating that disability reveals that the schedular criteria encompass all symptoms of hemorrhoids that the Veteran has reported.  

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to hemorrhoids is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to hemorrhoids is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the 20 percent evaluation assigned under the rating schedule prior to January 25, 2008.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

As the Veteran has stated that he seeks a 10 percent initial evaluation for hemorrhoids, the 20 percent evaluation granted herein is a grant of the full benefit sought.  A compensable, 20 percent initial evaluation for hemorrhoids, prior to January 25, 2008, but no higher evaluation, is granted.  

Claim for compensable evaluation for GERD

The Veteran's GERD is currently evaluated under 38 C.F.R. § 4.114, DC 7346, which provides criteria for evaluating hiatal hernia.  The Board notes that GERD is not among the listed conditions of the Ratings Schedule.  The RO assigned a rating by analogy.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).

Under DC 7346, a 10 percent rating is warranted when there are 2 or more of the symptoms in the criteria for a 30 percent rating, of lesser severity than the symptoms warranting a 30 percent rating.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

The Veteran's GERD was diagnosed in service.  At his July 2010 hearing, the Veteran testified that his GERD causes stomach upset and heartburn, and that his daily heartburn is controlled with medication.  The Veteran contends that, even though his GERD did not cause other symptoms, he should be awarded a compensable, 10 percent evaluation because he has to take medication to control he heartburn and indigestion.  The Veteran did not testify that he has regurgitation as a symptom of GERD, and the post-service clinical records disclose no report or complaint of regurgitation or objective clinical finding that regurgitation is present.

The Board finds that the Veteran's testimony that he has complaints of heartburn and indigestion are credible.  The Veteran testified that he buys the medication he uses to control these complaints over-the-counter, although it used to require a prescription.  The Board finds that the Veteran is competent to state that he takes over-the-counter medication, and finds this testimony credible, in light of the clinical evidence which reflects that the Veteran has been advised to use such medications.  The Veteran's complaints of heartburn and indigestion meet the criterion for a 10 percent evaluation, in that the Veteran has two symptoms which are required for a 30 percent evaluation, but without impairment of health and of a lesser severity than would warrant a 30 percent evaluation.  

The evidence of record does not establish that the Veteran has ever experienced material weight loss; the post-service clinical records reflect, in fact, that the Veteran has experienced unwanted weight gain.  The Veteran has not reported hematemesis or melena, and testified that he has not manifested symptoms other than indigestion and heartburn.  The Veteran has not required treatment for anemia; in fact, no provider has assigned a diagnosis of anemia.  The clinical evidence establishes that the Veteran has not reported chest pain, arm pain, or substernal pain since his service separation in 2005, and the Veteran's testimony at his 2010 hearing before the Board was consistent with the clinical records he submitted.  

The Board finds that the Veteran's reports of indigestion and heartburn requiring control with medications places the evidence at least in equipoise to show that the Veteran has two of the symptoms required for a 30 percent rating evaluation.  However, the evidence establishes that the Veteran does not have difficulty swallowing, regurgitation, substernal arm or shoulder pain, or symptoms of GERD productive of considerable impairment of health.  Thus, the Veteran does not meet the criteria for a 30 percent evaluation.  The Veteran himself acknowledged that he did not have symptoms of GERD other than indigestion and heartburn requiring control with medications, and acknowledged that he did not meet criteria for an evaluation in excess of 10 percent for GERD.  Thus, a 10 percent evaluation for GERD, but no higher rating, is warranted.

The Board has considered whether an initial evaluation in excess of 10 percent may be granted under any other diagnostic code, including DCs 7301 to 7329, 7331, 7342, and 7345 to 7348, for the period prior to January 25, 2008.  However, the evidence of record establishes that no provider has suggested a diagnosis of ulcers, problems associated with the liver or gall bladder, irritable colon syndrome, ulcerative colitis, dumping syndrome, or diverticulitis.  He has had no surgeries affecting the stomach or intestines.  The Veteran testified that there are no symptoms of a GI disorder other than the symptoms of indigestion and heartburn, which are evaluated under DC 7346.  An initial evaluation in excess of 10 percent is not warranted under any other Diagnostic Code.

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 20 percent for hemorrhoids on an extraschedular basis.  As noted above, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of hemorrhoids that the Veteran has reported.  

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to hemorrhoids is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to hemorrhoids is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the 20 percent evaluation assigned under the rating schedule prior to January 25, 2008.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.

As the Veteran has stated that he seeks a 10 percent initial evaluation for hemorrhoids, the 20 percent evaluation granted herein is a grant of the full benefit sought.  A compensable, 20 percent initial evaluation for hemorrhoids, prior to January 25, 2008, but no higher evaluation, is granted.  

Claim for compensable evaluation under 38 C.F.R. § 3.324

When a Veteran suffers from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Schedule for Rating Disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In the decision above, the Board has granted a 20 percent evaluation for hemorrhoids, prior to January 25, 2008.  Evaluations in excess of 10 percent have already been assigned from February 20, 2006.  As an evaluation in excess of 10 percent has now been granted prior to that date, the Veteran's claim under 38 C.F.R. § 3.324 is moot.  Accordingly, as a compensable evaluation has been assigned for service-connected disability, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for service connection for residuals of a head injury is granted.

An increase in the initial evaluation assigned for hypertension from noncompensable to 10 percent is granted, subject to the laws and regulations governing the award of monetary benefits.

An increase in the initial evaluation assigned for hemorrhoids from noncompensable to 20 percent is granted prior to January 25, 2008, subject to the laws and regulations governing the award of monetary benefits.

An increase in the initial evaluation assigned for GERD from noncompensable to 10 percent is granted, subject to the laws and regulations governing the award of monetary benefits.

The claim for a compensable evaluation under 38 C.F.R. § 3.324 is denied.  


REMAND

The Veteran contends that he is entitled to service connection for additional disorders, including colon polyps, hearing loss, and a cardiovascular disorder, and contends he is entitled to a higher rating for back pain and a compensable evaluation for hemorrhoids from January 25, 2008.  These five issues remain on appeal.

1.  Colon disorder.  The Veteran contends that he continues to have recurrent polyps in the colon.  The Veteran was first treated for polyps in the colon while in service, and recurrent polyps in the colon required removal a second time while he was in service.  No recurrence of polyps was known at the time of the Veteran's VA examinations in 2006, so service connection for recurrent polyps was denied.  However, polyps in the colon have recurred since that examination, according to Veteran's testimony at his 2010 hearing before the Board.  The Veteran is entitled to further VA examination.  The examiner should be asked to provide an opinion as to whether the polyps detected in the Veteran's colon after his service separation are related to polyps removed during service, or are manifestations of a chronic disorder for which service connection may be granted.  

2.  Hearing loss.  The United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In this case, the Veteran has several hearing thresholds above 20 decibels, so he has hearing that is diminished as compared to normal hearing, as defined for purposes of adjudications of Veterans' benefits claims.  

For purposes of Veterans' benefits administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See also Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).  The Veteran's hearing was not so diminished as to be considered disabling for VA purposes when he underwent VA examination in 2006.  However, the Veteran contends that his hearing loss has increased in severity since the 2006 VA examination.  The Veteran should be afforded contemporaneous VA examination.

3.  Cardiac disorder.  The Veteran contends that an enlarged heart was diagnosed while he was in service.  Although no heart enlargement was shown on VA examination in 2006, the Veteran is entitled to another examination.

4.  Back pain severity.  The Veteran contends that low back pain has increased in severity since VA examination was conducted in 2006.  The Veteran should be afforded Contemporaneous VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

5.  Severity of hemorrhoids from January 25, 2008.  Although a compensable, 20 percent evaluation has been granted for the Veteran's disability due to hemorrhoids through January 24, 2008, the Veteran is entitled to re-evaluation following the surgical procedure conducted on January 24, 2008 to determine the current se4veirty of disability due to hemorrhoids.  The Veteran contends that he is entitled to a compensable evaluation from January 27, 2008.  The Veteran underwent surgical treatment of hemorrhoids on that date.  He has not been afforded VA examination since the surgical treatment.  He should be afforded contemporaneous VA examination

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records from January 2006 to the present.  

2.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment since November 2009.  Ask the Veteran to include facilities at which diagnostic examinations, including radiologic examinations, were conducted.  The Veteran should specifically identify each provider or facility that conducted or would have records of any post-service pathology report related to polyps removed from the gastrointestinal (GI) tract.

3.  The Veteran should also be offered an opportunity to identify or submit any alternative records which might substantiate his claims, such as employment records reflecting the severity of a service-connected disability.  All attempts to obtain identified records should be documented in the file

4.  After the development directed in paragraphs #1 through #3 has been completed, the Veteran should be afforded VA examination of the gastrointestinal (GI) tract as necessary to obtain opinion as to a colon disorder.  The examiner should review all records relevant to examination of the GI tract and removal of polyps in service and post-service, including each pathology report related to removal of a polyp from the colon.  The Veteran should be afforded an opportunity to identify relevant history.  Then, the examiner should address the following:

      Clarify the current diagnoses applicable to the Veteran's polyps of the colon.  Has removal of polyps detected after the Veteran's 2005 service separation been required?  
      If so, is it at least as likely as not that polyps detected in the Veteran's colon since his 2005 service discharge are related to the polyps detected and removed prior to his 2005 service separation, or are manifestations of a chronic disorder incurred during or resulting from the Veteran's active service in excess of 24 years, or are a result of such service, or any incident thereof?  

      In answering each question, the examiner must comment on the Veteran's lay statements as to chronicity and continuity of polyps in the colon.  

      The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.) and identify the information needed to provide the requested opinion.  

5.  After the development directed in paragraphs #1 through #3 has been completed, the Veteran should be afforded VA audiology examination.  Associate the results for hearing acuity at each tested frequency, and the results of speech discrimination evaluation under the Maryland CNC test, with the claims files.  If hearing loss which may be defined as a disability by VA is found, based on either hearing acuity or on speech discrimination results, afford the Veteran examination as necessary to determine the likelihood that the hearing loss disability was incurred in or results from the Veteran's active service in excess of 24 years.  

6.  After the development directed in paragraphs #1 through #3 has been completed, the Veteran should be afforded VA cardiology examination to determine whether the Veteran currently manifests an enlarged heart or other organic cardiac disorder.  The examiner should review service treatment records relevant to examination of the heart and cardiovascular system, and post-service records related to evaluation of the cardiovascular system.  The Veteran should be afforded an opportunity to identify relevant history.  Then, the examiner should address the following:

      Clarify the current diagnoses applicable to the Veteran's cardiovascular system.  Does the Veteran have an enlarged heart?  Is any other organic disorder of the cardiovascular system present, other than hypertension?  

      If the Veteran has an enlarged heart or an organic disorder of the cardiovascular system. other than hypertension, is it at least as likely as not that the detected cardiovascular disorder was (i) incurred in service, or (ii) was manifested in service, or (iii) is etiologically related to the Veteran's lengthy active service, or (iv) is secondary to or aggravated by the Veteran's service-connected hypertension?  

      In answering each question, the examiner must comment on the Veteran's lay statements as to onset of a cardiovascular disorder other than hypertension.  

      The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  

7.  After development in paragraphs #1 through #3 has been completed, the Veteran should be afforded VA orthopedic examination to determine the current severity of the service-connected back disability.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. The examiner should discuss findings in terms of the regulatory General Rating Formula for evaluating disabilities of the spine and the formula for rating intervertebral disc disease.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The description of the range of motion of the spine must separately state the Veteran's actual range of motion in each plane and point at which pain begins with each motion.  The examiner should state whether the total range of motion is decreased after repeated motions and whether the point in the range of motion at which pain is manifested changes after repetitions of the motion.

      In answering each question, the examiner must comment on the Veteran's lay statements as severity of back pain since service separation in 2005.  

8.  After development in paragraphs #1 through #3 has been completed, the Veteran should be afforded VA examination to determine the severity of hemorrhoids from January 25, 2008.  The examiner should review post-service clinical records, especially records following sphincterotomy performed on January 24, 2008, to include a February 2008 private clinical note reflecting that incontinence as to gas following the surgical procedure.  The Veteran should be afforded an opportunity to identify relevant history.  Then, the examiner should describe objective findings of the current severity or hemorrhoids.  The examiner must comment on the Veteran's lay statements as to current severity of hemorrhoids.  

9.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


